Exhibit 10.1

[Form of Subscription Agreement]

SONTRA MEDICAL CORPORATION

Subscription Agreement

THE UNITS, SHARES AND WARRANTS WHICH ARE THE SUBJECT OF THIS SUBSCRIPTION
AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”)
OR UNDER THE APPLICABLE SECURITIES LAWS OF ANY STATE AND WILL BE OFFERED AND
SOLD IN RELIANCE ON THE EXEMPTIONS PROVIDED BY SECTION 4(2) OF THE ACT AND RULE
506 OF REGULATION D PROMULGATED THEREUNDER. THESE SECURITIES HAVE NOT BEEN
APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION (THE “SEC”),
ANY STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY AUTHORITY. ANY
REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

U.S. Bank National Association is acting only as an escrow agent in connection
with the Offering described herein, and has not endorsed, recommended or
guaranteed the purchase, value or repayment of such Securities

The undersigned purchaser (the “Purchaser”) hereby offers to purchase the number
of units comprised of Common Stock of Sontra Medical Corporation, a Minnesota
corporation (the “Company”) and warrants for Common Stock in the Company, set
forth on the signature page hereof, (the “Units”). Each Unit shall include one
share of Common Stock in the Company and a warrant for the purchase of 30% of
one share of Common Stock in the Company. This offer to purchase may, for any
reason whatsoever, be revoked by the Purchaser or rejected by the Company prior
to acceptance of this offer by the Company. The Units being purchased hereby are
part of a private placement offering of up to 3,000,000 shares of Common Stock
plus warrants to purchase up to 900,000 shares of Common Stock.

Section 1.1 Purchase and Sale of the Units. Upon the following terms and
conditions, the Company shall issue and sell to the Purchaser, and the Purchaser
shall purchase from the Company, the Units and underlying securities.

Section 1.2 Purchase Price. The purchase price for each of the Units (the
“Purchase Price”) shall be $1.00.

Section 2.1 Representations and Warranties of the Purchaser. The Purchaser makes
the following representations and warranties to the Company.

(a) Accredited Investor. The Purchaser is an “accredited investor”; as such term
is defined in Rule 501(a) of Regulation D, promulgated under the Act.

(b) Speculative Investment. The Purchaser is aware that an investment in the
Units and the underlying securities is highly speculative and subject to
substantial risks. The Purchaser is capable of bearing the high degree of
economic risk and the burden of this venture, including, but not limited to, the
possibility of a complete loss of the Purchaser’s investment.

(c) Disposition. The Purchaser understands that the Units and the underlying
securities have not, and will not, be registered under the Act or any applicable
state securities laws, and may not be transferred unless (A) subsequently
registered thereunder, or (B) sold or transferred pursuant to an exemption from
securities registration under the Act and any applicable state securities laws
and (ii) any resale of such shares under circumstances in which the seller (or
the person through whom the sale is made) may be deemed to be an underwriter (as
that term is defined in the Act) may require compliance with another exemption
under the Act or the rules of the SEC thereunder.



--------------------------------------------------------------------------------

(d) Privately Offered. The offer to acquire the Units and the underlying
securities was directly communicated to the Purchaser in such manner that the
Purchaser and its advisors were able to ask questions of and receive what
Purchaser considers satisfactory answers concerning the terms and conditions of
this transaction. At no time was the Purchaser presented with or solicited by or
through any leaflet, public promotional meeting, television advertisement, or
any other form of general advertising.

(e) Purchase for Investment. The Units and the underlying securities are being
acquired solely for the Purchaser’s own account, for investment, and are not
being purchased with a view to the resale, distribution, subdivision or
fractionalization thereof without a valid registration with applicable
governmental authorities.

(f) Reliance on Exemptions. The Purchaser understands that the Units and the
underlying securities are being offered and sold to Purchaser in reliance upon
specific exemptions from the registration requirements of federal and state
securities laws and that the Company is relying upon the truth and accuracy of,
and the Purchaser’s compliance with, the representations, warranties and
agreements of the Purchaser set forth herein to determine the availability of
such exemptions and the eligibility of the Purchaser to acquire the Units and
the underlying securities.

Section 2.2 Representations and Warranties of the Company. The Company hereby
makes the following representations and warranties to the Purchaser:

(a) Organization and Qualification. The Company is a corporation duly
incorporated and existing under the laws of the State of Minnesota and has the
requisite corporate power to own its properties and to carry on its business as
now being conducted. The Company is duly qualified as a foreign corporation to
do business and is in good standing in every jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary other than those in which the failure so to qualify would not have a
material adverse effect.

(b) Authorization; Enforcement. (i) The Company has the requisite corporate
power and authority to enter into and perform this Agreement and to issue the
Units and underlying securities in accordance with the terms hereof, (ii) the
execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated hereby have been duly authorized by all
necessary corporate action, and no further consent or authorization of the
Company or its Board of Directors or shareholders is required, (iii) this
Agreement has been duly executed and delivered by the Company and (iv) this
Agreement constitutes a valid and binding obligation of the Company enforceable
against the Company in accordance with their respective terms (except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application).

(c) Issuance of the Securities. The issuance of the Units and the underlying
securities has been duly authorized and, when paid for and issued in accordance
with the terms hereof, will be fully paid and nonassessable.

(d) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not (i) result in a violation of the Company’s Charter or
Bylaws or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others



--------------------------------------------------------------------------------

any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company is a party, or result in
a violation of any federal, state, local or foreign law, rule, regulation,
order, judgment or decree (including Federal and state securities laws and
regulations) applicable to the Company or any of its subsidiaries or by which
any property or assets of the Company is bound or affected (except for such
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations as would not, individually or in the aggregate, have a material
adverse effect on the Company); provided that, for purposes of such
representation as to Federal, state, local or foreign law, rule or regulation,
no representation is made herein with respect to any of the same applicable
solely to the Purchaser and not to the Company. The business of the Company is
not being conducted in violation of any law, ordinance or regulations of any
governmental entity, except for violations, which either singly or in the
aggregate do not and will not have a material adverse effect on the Company. The
Company is not required under Federal, state or local law, rule or regulation in
the United States to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency for it to execute,
deliver or perform any of its obligations under this Agreement or sell the Units
and underlying securities in accordance with the terms hereof (other than any
SEC or state securities filings which may be required to be made by the Company
subsequent to the Closing, and any registration statement which may be filed
pursuant hereto); provided that, for purposes of the representation made in this
sentence, the Company is assuming and relying upon the accuracy of the relevant
representations and agreements of the Purchaser herein.

(e) No General Solicitation. Neither the Company, nor any of its affiliates, or,
to its knowledge, any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Act) in connection with the offer or sale of the Units or
any underlying securities.

(f) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Units or underlying
securities under the Act.

Section 3.1 Securities Compliance. The Company shall take all necessary actions
and proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Units and underlying
securities to the Purchaser, and promptly provide Purchaser with copies thereof.

Section 4.1 Legend on Share Certificates. Each certificate evidencing the Units
and underlying securities shall be stamped or otherwise imprinted with a legend
substantially in the following form:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”), AND MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO
REGISTRATION UNDER THE ACT OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE ACT AND APPLICABLE STATE SECURITIES LAWS.

Section 5.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Minnesota without regard to such state’s principle
of conflict laws. The parties hereto hereby waive trial by jury and consent to
exclusive jurisdiction and venue in the State of Minnesota.



--------------------------------------------------------------------------------

Section 6.1 Entire Agreement: Amendment. This Agreement contains the entire
understanding of the parties with respect to the matters covered hereby and,
except as specifically set forth herein, neither the Company nor the Purchaser
makes any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be waived or amended other than by a
written instrument signed by the party against whom enforcement of any such
amendment or waiver is sought.

Section 7.1 Notices. Any notice or other communication required or permitted to
be given hereunder shall be in writing and shall be effective (a) upon hand
delivery or delivery by facsimile (with correct answer back received) or
telecopy at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:

 

to the Company:

 

Harry G. Mitchell

Interim Chief Executive Officer,

Chief Financial Officer and Treasurer

Sontra Medical Corporation

10 Forge Parkway

Franklin, MA 02038

with a copy to:

 

Thomas B. Rosedale, Esq.

BRL Law Group LLC

31 St. James Avenue, Suite 850

Boston, MA 02116

to the Purchaser:

  At the address set forth at the foot of this Agreement or as specified in
writing by Purchaser.

Any party hereto may from time to time change its address for notices by giving
at least 10 days written notice of such changed address to the other party
hereto.

Section 8.1 Waivers. No waiver by either party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such right
accruing to it thereafter.

Section 9.1 Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

Section 10.1 Acceptance. Execution and delivery of this Agreement shall
constitute an offer to purchase the Units and underlying securities, which
offer, unless previously revoked by the Purchaser, may be accepted or rejected
by the Company, in its sole discretion for any cause or for no cause and without
liability to the Purchaser. The Company shall indicate acceptance of this
Agreement by signing as indicated on the signature page hereof.

Section 11.1 Binding Agreement. Upon acceptance of this Agreement by the
Company, the Purchaser agrees that he may not cancel, terminate or revoke any
agreement of the Purchaser made



--------------------------------------------------------------------------------

hereunder, and that this Agreement shall survive the death or disability of the
Purchaser and shall be binding upon heirs, successors, assigns, executors,
administrators, guardians, conservators or personal representatives of the
Purchaser.

Section 12.1 Incorporation by Reference. All information set forth on the
signature page is incorporated as integral terms of this Agreement.

Section 13.1 Counterparts. This Agreement may be signed in multiple
counterparts, which counterparts shall constitute one and the same original
instrument.

Section 14.1 Severability. If any portion of this Agreement shall be held
illegal, unenforceable, void or voidable by any court, each of the remaining
terms hereof shall nevertheless remain in full force and effect as a separate
contract.

Section 15.1 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

IN WITNESS WHEREOF, the Purchaser has executed this Agreement on the date set
forth below.

The exact name(s) (Including correct, legible spelling) and the information
under which title to the Units and underlying securities will be taken is as
follows (Please print or type):

 

Number of Units subscribed for:                     

    Accepted by:

Amount of check enclosed: $             

    Sontra Medical Corporation

 

    By:  

 

Name of Purchaser - Please Print

    Name:   Harry G. Mitchell

 

    Title:   Interim Chief Executive Officer, Chief Financial Officer and
Treasurer

Signature of Purchaser

   

 

   

Social Security Number (or FEIN) of Purchaser

   

 

   

 

   

 

   

Address of Purchaser

   



--------------------------------------------------------------------------------

CONFIDENTIAL PROSPECTIVE INVESTOR QUESTIONNAIRE

Sontra Medical Corporation

10 Forge Parkway

Franklin, MA 020381

Attn: Harry G. Mitchell

Interim Chief Executive Officer,

Chief Financial Officer and Treasurer

Re: Offering of Securities

Ladies and Gentlemen:

My name is                                         . I am furnishing you with
the information contained herein to enable you to determine whether I (or if,
applicable, the entity which I represent) may purchase units comprised of Common
Stock of Sontra Medical Corporation, a Minnesota corporation (the “Company”) and
warrants for Common Stock in the Company (the “Units”), pursuant to Section 4(2)
of the Securities Act of 1933 (the “Securities Act”), with each Unit including
one share of Common Stock in the Company and a warrant for the purchase of 30%
of one share of Common Stock in the Company.

I (or, if applicable, the entity which I represent) understand (i) that the
Company will rely upon the information contained herein for purposes of such
determination, (ii) that the Units and underlying securities will not be
registered with the Securities and Exchange Commission nor with the securities
regulatory authority of any state in reliance upon the exemption from
registration provided by Section 4(2) and similar exemptions under the state
securities laws, and (iii) that the request by the Company that I complete this
Questionnaire does not constitute an offer of the Units or underlying securities
to me or, if applicable, to the entity which I represent.

I (or, if applicable, the entity which I represent) represent to the Company
(i) that the information contained herein is complete and accurate and may be
relied upon by the Company, (ii) that, if I am completing this Questionnaire on
behalf of an entity, I have full authority to do so and to provide the
information and make the representations called for herein, and (iii) that I
(or, if applicable, the entity which I represent) will notify the Company
immediately of any material change in any of such information occurring prior to
the closing of the purchase of the Units and underlying securities by me (or, if
applicable, by the entity which I represent).

All information furnished herein is being furnished for the sole use of the
Company and its counsel and with the understanding that such information will be
held in confidence by such persons, except that this Questionnaire, and the
information set forth herein, may be furnished to such parties as the Company
deems desirable to establish compliance with applicable securities laws and
regulations.



--------------------------------------------------------------------------------

IN THIS QUESTIONNAIRE, “PROSPECTIVE PURCHASER” REFERS TO THE PERSON TO WHOM THE
SHARES WOULD ULTIMATELY BE SOLD.

ALL INFORMATION IS CONFIDENTIAL

 

1. NAME OF PROSPECTIVE PURCHASER

Name:                                         

Date of Birth (or, if an entity, Date of organization):
                                        

Citizenship (or State of Organization):                                         

Social Security or Tax Identification No.:
                                        

 

2. PRINCIPAL ADDRESS OF PROSPECTIVE PURCHASER

(Residence, if individual; Principal Place of Business, if entity)

Street:                                         

City:                          State:                          Zip Code:
                

Telephone Number: (    )                     

 

3. BUSINESS ADDRESS OF PROSPECTIVE PURCHASER (If different from above)

Company:                                         
                                        

Name:                                         
                                        

Street:                                         
                                        

City:                          State:                          Zip Code:
                

Telephone Number: (    )                     

 

4. COMMUNICATIONS SHOULD BE SENT TO (check one):

Principal Address                                          Other Business
Address                                         

 

5. BUSINESS EXPERIENCE/HISTORY OF PROSPECTIVE PURCHASER

(If retired, please indicate such fact and refer to last occupation prior to
retirement.)

Principal Business or Occupation of Prospective Purchaser:



--------------------------------------------------------------------------------

(Individuals Only) Position and Duties with the Company named in Question 3
above (or last employer):

(Individuals only) Any other occupations or duties during the five years prior
to employment described above:

 

6. REPRESENTATIONS OF NON-INDIVIDUAL INVESTORS

The Prospective Purchaser which I represent qualifies as one of the following
(check one if applicable):

 

__

   (a)    a bank as defined in section 3(a) (2) of the Securities Act of 1933,
as amended (the “Act”), acting in either its individual or fiduciary capacity;
__    (b)    a savings and loan association or other institution as defined in
section 3(a) (5) (A) of the Act, acting in either its individual or fiduciary
capacity; __    (c)    a broker or dealer registered pursuant to section 15 of
the Securities Exchange Act of 1934, as amended; __    (d)    an insurance
company as defined in section 2(13) of the Act; __    (e)    an investment
company registered under the Investment Company Act of 1940; __    (f)    a
business development company as defined in section 2(a) (48) of the Investment
Company Act of 1940; __    (g)    a Small Business Investment Company licensed
by the U.S. Small Business Administration under section 301(c) or (d) of the
Small Business Investment Act of 1958; __    (h)    a plan established and
maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions for the benefit of its
employees that has total assets in excess of $5,000,000; __    (i)    an
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, and (A) the investment decision is being made by a plan
fiduciary, as defined in section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or (B) the employee benefit plan has total assets in excess of
$5,000,000, or (C) if a self-directed plan, with investment decisions made
solely by persons that can make one of the representations contained in
(a) through (l) of this Section 7 or otherwise are “accredited investors,” as
defined in Rule 501(a) of Regulation D;

__

   (j)    a private business development company as defined in section
202(a)(22) of the Investment Advisers Act of 1940;



--------------------------------------------------------------------------------

__

   (k)    any organization described in Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, corporation, Massachusetts or similar business
trust, or partnership not formed for the specific purposes of acquiring the
Units or underlying securities, with total assets in excess of $5,000,000; or

__

   (1)    a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Units or underlying securities, whose purchase
is directed by a sophisticated person as described in Rule 506(b)(2)(ii) under
the Act; or

__

   (m)    an entity in which all of the equity owners can make one of the
representations contained in subparagraphs (a) through (1) of this Section 7, or
otherwise qualify as accredited investors under the Act.

 

7. REPRESENTATIONS OF INDIVIDUAL INVESTORS

I qualify under one of the following (check one if applicable):

 

__    (a)    My annual income from all sources, without regard to this
investment, is in excess of $200,000 in each of the
two most recent years or my joint income with my spouse in excess of $300,000 in
each of those years, and I
have a reasonable expectation of reaching the same income level in the current
year; __    (b)    My individual net worth, or my joint net worth with my
spouse, at the time of purchase exceeds $1,000,000; __    (c)    I am a director
or executive officer of the issuer of the securities being offered or sold; __
   (d)    I am a general partner of the issuer of the securities being offered
or sold; or __    (e)    I am a director, executive officer or general partner
of a general partner of the issuer of the securities being offered or sold.

Name (Printed) of Prospective Purchaser:
                                        

Signature:                                         

Title, if representative of an entity:                                         

Date                     , 2007